Citation Nr: 1440606	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  13-16 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Joel Ban, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's May 2013 substantive appeal, he requested to appear at a Board hearing by live videoconference.  In a May 2014 letter, the RO notified the Veteran that a videoconference hearing had been scheduled for July 16, 2014.  In a statement received on July 1, 2014, the Veteran's representative indicated that he understood that a Board hearing had been scheduled for July 2014 and requested that the hearing be postponed until he had received and reviewed the claims file, as he had just entered into the case.  (A VA Form 21-22a, Appointment of Individual as Claimant's Representative was received by the RO that same day naming the above-listed individual as the Veteran's representative.)

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  Requests for changes to the hearing date may be made up to two weeks prior to the scheduled hearing and must be in writing and explain why a new hearing is necessary.  38 C.F.R. § 20.704(c).  In this case, the Veteran's representative submitted a timely request to change the hearing date, this request was in writing, and provided an explanation as to the need for a new hearing date.  As such, another Board videoconference hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

After the Veteran's representative has had the opportunity to review the Veteran's claims file, the RO should make arrangements to schedule the Veteran for a videoconference hearing before the Board for the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



